DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-14, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwartz et al (Pub. No.:  US 2017/0057986)
	Regarding claim 1, Schwartz et al disclose a method of estimating the ionization potential value, for a volume of tissue, comprising the steps of:
assessing the water content of the tissue volume [see 0004, 0217];
assessing the organic content of the tissue volume [see 0017, 0102];
assessing the hydroxyapatite content of the tissue volume [see 0004] by disclosing magnetic resonance imaging (MRI), conversely, uses radio-frequency photons to excite the hydrogen nuclei in water molecules and can be used to visualize tissues and organs deep within thicker biological samples [see 0004];
calculating, based on the relationship between J, and the water content, organic content, and hydroxyapatite content of the tissue volume [see 0217]..

Regarding claim 2, Schwartz et al disclose the volume of tissue comprises tissue in a human subject [see 0004].

Regarding claim 4, Schwartz et al disclose the determination of the water content is made by MRI [see 0004].

Regarding claim 5, Schwartz et al disclose the determination of water content is made by fat suppression MRI or a variation thereof [see 0004].

Regarding claim 6, Schwartz et al disclose the assessment of water content is made by water excitation MRI [see 0004].

Regarding claim 7, Schwartz et al disclose the assessment of the organic content of the tissue volumes is made by MRI [see 0004].

Regarding claim 8, Schwartz et al disclose the assessment of the organic content of the organic molecular component of the tissue volume is made by assessment of the organic hydrogen content of the tissue volume [see 0004, 0074-0075].

Regarding claim 9, Schwartz et al disclose the assessment of the organic content of the tissue volume is made by 13C MRI [see 0172].

Regarding claims 10-13, Schwartz et al disclose wherein the assessment of hydroxyapatite content is made by MRI; wherein hydroxyapatite content is assessed by measuring phosphorus-31 MRI as a proxy for hydroxyapatite; wherein hydroxyapatite content of the tissue volume is estimated by measurement of the calcium content [see 0158].

Regarding claim 14, Schwartz et al disclose wherein the assessment of water content of the tissue volume, the assessment of the organic content of the tissue volume, and the assessment of the hydroxyapatite content of the tissue volume are performed by MRI [see 0004].

Regarding claim 17, Schwartz et al disclose wherein tissue water content and the organic content of the tissue volume are assessed by performing a proton-density weighted scan and a water/organic separation scan [see 0004].

Regarding claim 19, Schwartz et al disclose the tissue volume comprises a non-mineralized tissue and the hydroxyapatite content of the tissue volume is assumed to be zero [see 0004].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al (Pub. No.:  US 2017/0057986) in view of Parenteau et al (Pub. No.:  US 2016/0161486).
Regarding claim 3, Schwartz et al don’t disclose wherein the human subject is a patient in need of a HCP therapy.
Nonetheless, Parenteau et al disclose patient in need of a HCP therapy [see 0215].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Schwartz et al and Parenteau et al by a HCP therapy; an HCP therapy would help patients with all types of ETV6-NTKR3-positive cancers.

Allowable Subject Matter
Claims 15-16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793